          Case 5:16-cr-00409-JFL Document 252 Filed 02/23/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :        No. 5:16-cr-00409
                                              :        No. 5:19-cv-03118
                                              :
WILSON ALBERT OSORIO, JR.                     :
___________________________________

                                      OPINION
                Motion Requesting Reconsideration, ECF No. 250 – Dismissed


Joseph F. Leeson, Jr.                                                           February 23, 2021
United States District Judge


I.     INTRODUCTION

       Following a jury trial, Defendant Wilson Albert Osorio, Jr. was convicted of bank

robbery and sentenced to 240 months imprisonment. Thereafter, Osorio filed a motion under 28

U.S.C. § 2255 to vacate his sentence. This Court addressed the motion, dismissing and denying

it in its entirety. Osorio now files a “Motion Requesting Reconsideration.” Because the motion

is in fact a second or successive motion for habeas corpus for which Osorio did not seek leave to

file, this Court is without jurisdiction to address it. Accordingly, the motion is dismissed.

II.    BACKGROUND

       On September 8, 2017, Osorio was found guilty by a jury of bank robbery in violation of

18 U.S.C. § 2113(a). See Verdict, ECF No. 146. Thereafter, on January 4, 2018, Osorio was

sentenced to 240 months imprisonment. See Judgment, ECF No. 205. On July 16, 2019, Osorio




                                                 1
                                              022221
          Case 5:16-cr-00409-JFL Document 252 Filed 02/23/21 Page 2 of 7




filed a Motion to Vacate/Set Aside/Correct Sentence under 28 U.S.C. § 2255. 1 See 2255 Mot.,

ECF No. 224. Following a response by the government, see Gov’t Resp., ECF No. 236, and

subsequent reply by Osorio, see Reply, ECF No. 238, this Court addressed the motion. See

Opinion 12/23/2019, ECF No. 242. In its Opinion, this Court found three of Osorio’s claims

procedurally defaulted. See id. at 4-8. Moreover, this Court concluded that even had those three

claims survived procedural default, they were meritless. See id. Osorio lodged one additional

claim that was not procedurally defaulted, but it involved a challenge that had been addressed by

the Third Circuit on direct appeal. 2 See id. at 6. Consistent with the Third Circuit opinion, this

Court found no merit to that final claim. See id. Accordingly, this court dismissed and denied

the motion in its entirety. See id. at 9.

        Thereafter, on December 24, 2019, Osorio filed a Notice of Appeal. See App. Notice,

ECF No. 244. On April 30, 2020, the Third Circuit denied Osorio’s request for a certificate of

appealability. See App. Order 04/30/2020, ECF No. 249. On September 8, 2020, Osorio filed

the present “Motion Requesting Reconsideration” with this Court. See Mot. Recon., ECF No.

250.

III.    LEGAL STANDARDS

        A.      Motions under Rules 59(e) and 60(b) of the Federal Rules of Civil Procedure

        “A motion under Rule 59(e) is a device to relitigate the original issue decided by the

district court, and used to allege legal error.” United States v. Fiorelli, 337 F.3d 282, 288 (3d



1
        Osorio initially lodged three claims in his § 2255 motion: (1) there was insufficient
evidence to convict, (2) the government did not prove identification, and (3) the Court did not
give a Barber jury instruction. See § 2255 Mot. In a supplement filed on October 30, 2019,
Osorio added a fourth claim involving a jury instruction related to his identification at trial. See
§ 2255 Supp., ECF No. 235.
2
        The Third Circuit directly addressed and upheld the legality of the photo identification of
Osorio on direct appeal. See United States v. Osorio, 757 F. App’x 167, 170-71 (3d Cir. 2018).
                                                 2
                                              022221
         Case 5:16-cr-00409-JFL Document 252 Filed 02/23/21 Page 3 of 7




Cir. 2003) (internal quotations omitted). “The purpose of a motion for reconsideration is to

correct manifest errors of law or fact or to present newly discovered evidence.” Harsco Corp. v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). “Accordingly, a judgment may be altered or

amended if the party seeking reconsideration shows at least one of the following grounds:”

       “(1) an intervening change in the controlling law;”

       “(2) the availability of new evidence that was not available when the court granted the

       motion . . . ;” or

       “(3) the need to correct a clear error of law or fact or to prevent manifest injustice.”

Max’s Seafood Cafe by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “It is

improper on a motion for reconsideration to ask the Court to rethink what [it] had already

thought through--rightly or wrongly.” Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.

1109, 1122 (E.D. Pa. 1993) (internal quotations omitted). “Because federal courts have a strong

interest in the finality of judgments, motions for reconsideration should be granted sparingly.”

Cont’l Cas. Co. v. Diversified Indus., 884 F. Supp. 937, 943 (E.D. Pa. 1995). A motion filed

pursuant to Rule 59(e) must be filed no later than twenty-eight days after the entry of the

judgment. See Fed. R. Civ. P. 59(e).

       In contrast, “Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and newly

discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). Rule 60(b) of the Federal

Rules of Civil Procedure provides:

       On motion and just terms, the court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following reasons:
              (1) mistake, inadvertence, surprise, or excusable neglect;
              (2) newly discovered evidence that, with reasonable diligence, could not
              have been discovered in time to move for a new trial under Rule 59(b);



                                                 3
                                              022221
          Case 5:16-cr-00409-JFL Document 252 Filed 02/23/21 Page 4 of 7




                (3) fraud (whether previously called intrinsic or extrinsic),
                misrepresentation, or misconduct by an opposing party;
                (4) the judgment is void;
                (5) the judgment has been satisfied, released, or discharged; it is based on
                an earlier judgment that has been reversed or vacated; or applying it
                prospectively is no longer equitable; or
                (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). A court may grant a Rule 60(b) motion only in extraordinary

circumstances. See Gonzalez, 545 U.S. at 536. “A motion under Rule 60(b) must be made

within a reasonable time—and for reasons (1), (2), and (3) no more than a year after the entry of

the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c).

        B.      Motions under 28 U.S.C. § 2255

        Motions filed under 28 U.S.C. § 2255 are the presumptive means by which federal

prisoners can challenge their convictions or sentences that are allegedly in violation of the

Constitution or laws of the United States or are otherwise subject to collateral attack. Davis v.

United States, 417 U.S. 333, 343 (1974); O’Kereke v. United States, 307 F.3d 117, 122-23 (3d

Cir. 2002). But, a “second or successive motion must [first] be certified as provided in section

2244 [28 U.S.C. § 2244] by a panel of the appropriate court of appeals . . . .” 28 U.S.C. §

2255(h); 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application permitted by

this section is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application.”). Where a

petitioner fails to obtain prior authorization from the court of appeals, the district court lacks

jurisdiction. See Pelullo v. United States, 487 Fed. App’x 1, 2 n.2 (3d Cir. 2012); United States

v. Rodriguez, 327 Fed. App’x 327, 329 (3d Cir. 2009) (holding that the “district courts lack

jurisdiction over second or successive § 2255 motions without proper authorization from a panel

of the court of appeals”). “When a second or successive habeas petition is erroneously filed in a



                                                   4
                                                022221
          Case 5:16-cr-00409-JFL Document 252 Filed 02/23/21 Page 5 of 7




district court without the permission of a court of appeals, the district court’s only option is to

dismiss the petition or transfer it to the court of appeals pursuant to 28 U.S.C. § 1631.” Robinson

v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002), cert. denied 540 U.S. 826 (2003).

       “[C]ase law emphasizes that a habeas petitioner cannot circumvent the strictures of 28

U.S.C. § 2244, which governs the filing of second or successive habeas petitions, by simply

labeling his paper a motion under Rule 60.” See United States v. Brown, No. 99-730, 2013 U.S.

Dist. LEXIS 99616, at *20 (E.D. Pa. July 16, 2013); see also United States v. Vas, 255 F. Supp.

3d 598, 603 (E.D. Pa. 2017) (“A district court lacks jurisdiction to consider a second or

successive petition if the Court of Appeals has not first authorized a petitioner to file it.”). In

determining whether a paper is properly classified as a second or successive petition, the court

must ascertain whether it advances a “claim.” Gonzalez v. Crosby, 545 U.S. 524, 530-31 (2005).

“In most cases, determining whether a Rule 60(b) motion advances one or more ‘claims’ will be

relatively simple. A motion that seeks to add a new ground for relief . . . will of course qualify.”

See id. (holding that a Rule 60(b) motion seeking leave to present “newly discovered evidence,”

for example, “is, if not in substance a ‘habeas corpus application,’ at least similar enough that

failing to subject it to the same requirements would be ‘inconsistent with’ the statute”); see also

United States v. Rashid, 375 F. App’x 199, 201 (3d Cir. 2010) (holding that “a successive section

2255 motion may proceed if certified by a court of appeals to contain” newly discovered

evidence (emphasis added)).

IV.    DISCUSSION

       Although Osorio presents this motion as one for reconsideration, it is in fact a second or

successive habeas motion. Osorio explicitly states that the basis for his motion is “new

evidence.” See Mot. Recon. 6; see also Rashid, 375 F. App’x at 201 (holding court of appeals



                                                  5
                                               022221
           Case 5:16-cr-00409-JFL Document 252 Filed 02/23/21 Page 6 of 7




must certify that successive 2255 motion does indeed contain newly discovered evidence).

Additionally, his motion presents a wholly novel claim that was not part of his original § 2255

motion. See id. at 3 (arguing, for the first time, that jury verdict is inconsistent and therefore

unconstitutional); see also Gonzalez, 545 U.S. 530-31 (noting that a successive motion that poses

new claim for relief “of course qualif[ies]” for treatment under 28 U.S.C. § 2244). Osorio cannot

circumvent the process for seeking leave to file a second or successive motion by merely

captioning the present motion as a “Motion Requesting Reconsideration.” See Brown, 2013 U.S.

Dist. LEXIS 99616, at *20.

         Osorio did not seek leave to file a second or successive motion from the Third Circuit

before filing the instant motion. Therefore, this Court lacks jurisdiction to consider the filing

altogether. See Vas, 255 F. Supp. 3d at 603. The Court must either dismiss the motion or

transfer it to the Third Circuit Court of Appeals for consideration as a request for leave to file a

successive motion. See Robinson, 313 F.3d at 139. Although Osorio cites to “new evidence,”

his claims and the facts underlying were known or knowable at the time of his prior motion. 3

Thus, this Court finds that it is in the “interest of justice” to dismiss the motion.

         Accordingly, Osorio’s motion is dismissed.

V.       CONCLUSION

         Although Osorio captions his motion as one for reconsideration, it is in fact a second or

successive habeas motion. Osorio presents this successive motion without first seeking leave to

file a second or successive motion from the Third Circuit. Thus, this Court does not have




3
          Osorio claims that it was only after his trial that he discovered that he was convicted solely on the bank
robbery charge and not the aiding and abetting charge. See Mot. Recon. 6. Because he claims he learned of this
verdict after his trial, he considers it “new evidence.” See id. However, according to Osorio, he learned of these
facts in November 2017, well before he filed his first § 2255 motion on July 16, 2019. See id. Accordingly, the
evidence was known or knowable to him at the time of his first § 2255 filing, and it is not newly discovered.

                                                          6
                                                       022221
         Case 5:16-cr-00409-JFL Document 252 Filed 02/23/21 Page 7 of 7




jurisdiction to review the motion without Osorio first receiving such leave. Accordingly,

Osorio’s motion is dismissed. A certificate of appealability shall not issue as reasonable jurists

would not find it debatable whether this Court was correct in its procedural ruling. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       A separate Order follows.



                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr.
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 7
                                              022221
